UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4749



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY LAMONT MCKINNEY,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-03-41)


Submitted:   April 28, 2004                   Decided:   May 28, 2004


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael W. Patrick, LAW OFFICES OF MICHAEL W. PATRICK, Chapel Hill,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Angela H. Miller, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Anthony Lamont McKinney appeals from the judgment of the

district court convicting him of possession of a firearm as a

convicted felon.   McKinney claims that the court erred in denying

his motion to suppress.     Finding no error, we affirm.

          McKinney first claims that the court erred in concluding

that his encounter with Officer C. T. Sluder of the UNC-Greensboro

Police Department was consensual in nature.      Because this claim

involves mixed questions of fact and law, this court reviews the

district court’s factual findings for clear error and the legal

conclusions drawn from the facts de novo.     See Ornelas v. United

States, 517 U.S. 690, 699 (1996); United States v. Gerant, 995 F.2d

505, 508 (4th Cir. 1993).

          Our review of the record supports the district court’s

conclusion. Sluder’s interaction with the occupants of the vehicle

was described as cooperative.      It was brief, and there were no

actions taken by Sluder that suggest McKinney’s will was overborne.

Accordingly, we deny relief on this claim.     See United States v.

Lattimore, 87 F.3d 647, 650 (4th Cir. 1996) (en banc); see also

Maryland v. Wilson, 519 U.S. 408, 415 (1997).

          McKinney also asserts that even if the encounter was

consensual, Sluder lacked probable cause to arrest McKinney for

possession of a concealed weapon because such possession is not per

se illegal in North Carolina.     As this issue was not presented to


                                 - 2 -
the district court, we review for plain error.              See Fed. R. Crim P.

52(b); United States v. Olano, 507 U.S. 725, 732-37 (1993).                  North

Carolina law provides for the issuance of a concealed weapon

permit.   See    N.C.    Gen.   Stat.   §§    14-415.10      -   415.23   (2001).

However, North Carolina also requires one with a concealed weapon

to advise a law enforcement officer “when approached” that the

individual is carrying a concealed weapon and has the appropriate

permit on his person.     See § 14-415.11(a).           McKinney did not advise

Sluder that he was carrying a weapon until asked and did not inform

Sluder that he had a permit for such a weapon.               As a consequence,

Sluder had reason to believe that McKinney was in violation of

North Carolina law.      It was not plain error for the district court

to conclude otherwise.

          We    affirm   the    judgment     of   the    district   court.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                    - 3 -